Citation Nr: 0926209	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Based on the Veteran's statements, the Veteran may be raising 
the issue of entitlement to a total rating (TDIU), though 
this is not clear.  The RO is asked to seek clarification 
from the Veteran and adjudicate the claim, if needed. 


FINDING OF FACT

Occupational and social impairment with reduced reliability 
and productivity due to the Veteran's PTSD has not been 
demonstrated.  The majority of the Veteran's occupational and 
social impairment is due to the Veteran's non-service 
connected personality disorder and substance induced mood 
disorder and can be distinguished with the Veteran's PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In a March 2008 rating decision, the Veteran was granted 
entitlement to service connection for PTSD and assigned an 
initial 30 percent rating.  In June 2008, the Veteran filed a 
notice of disagreement, seeking an increased rating for his 
PTSD.  The Veteran's acquired psychiatric disability is rated 
under the General Rating Formula for Mental Disorders, found 
at 38 C.F.R. § 4.130 (2008), which includes PTSD.  

A 30 percent rating is assigned for mental illnesses, 
including PTSD, where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

In April 2007, the Veteran submitted statements from his son 
and his former spouse.  They reported that the Veteran was 
argumentative and easily angered, startled easily, had 
irregular eating and sleeping habits, was withdrawn, lacked 
interest in activities he had formerly enjoyed, and sometimes 
seemed to behave irrationally.  

The Veteran also submitted an April 2007 Medical Assessment 
from K.A., a licensed social worker who has provided 
counseling for the Veteran.  The assessment notes a history 
of mental illness and substance abuse (which K.A. attributed 
to an attempt to self medicate), with multiple 
hospitalizations and DWIs.  The Veteran was observed to be 
alert, fully oriented, and cooperative.  His thoughts were 
logical and sequential, without evidence of hallucinations, 
delusions, psychosis, or thought disorder.  His cognitive 
functioning was estimated to be in the high average range and 
he had normal judgment and insight.  However, the Veteran 
reported short term memory loss and difficulty concentrating.  

The Veteran described recurrent depressions that occur 
without a precipitating event, last for a few hours to a few 
days, and then remiss.  These depressions are characterized 
by feelings of helplessness; hopelessness; loss of interest, 
energy, and motivation; sleep disturbances; nightmares; night 
sweats; and suicidal ideation without plan.  The Veteran also 
reported recurrent and intrusive memories from his military 
service; panic attacks; forgetfulness; splitting; isolation; 
numbing; emotional distancing from other; avoidance of people 
and places; emotional constriction; problems with authority 
figures; anxiety; panic attacks; heightened startle response; 
distrust; and angry outbursts.  

K.A. diagnosed the Veteran with chronic PTSD with recurrent 
depressions and panic attacks.  He opined that the Veteran's 
GAF was not over 50 in the past year.  

VA outpatient treatment records show that in April 2007, the 
Veteran underwent a mental health assessment by a clinical 
social worker, R.G..  The Veteran reported daily intrusive, 
worrisome thoughts and feelings of sadness, as well as weekly 
crying spells.  The Veteran described sleep disturbances and 
loss of appetite.  He also reported that he is easily 
distracted.  

R.G. observed that the Veteran was disheveled and appeared 
guarded and agitated.  He fidgeted and spoke quickly and 
loudly.  The Veteran's thoughts were tangential; however, his 
concentration, judgment, and insight were fair.  He showed 
some evidence of psychosis as he reported daily feelings of 
paranoia, but denied auditory or visual hallucinations or 
suicidal or homicidal ideations.  

The Veteran is currently retired, but reported a steady job 
history prior to employment.  He and his wife of forty three 
years were divorced in 2005.  He reported a good relationship 
with his two sons, but not his daughter.  He reported that he 
has no friends, but enjoys playing and listening to music, 
collects knives, and enjoys spending time with his pets.  He 
described multiple arrests and a history of alcohol abuse, 
but claimed to have stopped drinking in 1995.  

Under the section of her report labeled Diagnostic 
Impressions, R.G. listed the following: R/O PTSD v. 
malingering, R/O cyclothymic disorder v. bipolar disorder, 
anxiety, and R/O personality disorder.  She assigned the 
Veteran a GAF score of 51.  

In May 2007, the Veteran had a psychiatry consult with a VA 
psychiatrist, Dr. P.P., where he reported that he was "going 
crazy" and that he gets angry for no reason.  He reported a 
history of alcohol dependency and marijuana abuse, as well as 
two incarcerations.  Dr. P.P. noted that the Veteran was 
verbally disrespectful and aggressive and terminated the 
consultation early.  However, based on the information she 
obtained from the incomplete interview, she diagnosed the 
Veteran with an impulse control disorder with anger 
management problems, a history of alcohol dependency and 
marijuana abuse, and a personality disorder nos vs. 
antisocial personality disorder.  

In May 2007 the Veteran also had a follow-up appointment with 
R.G., the VA social worker.  At this session, the Veteran 
reported that he was again using alcohol, marijuana, and 
cocaine, but asked R.G. not to put that in her treatment 
note.  The Veteran stated that he did not want treatment, he 
just wanted service connection for his disability.  He then 
expressed frustration with the diagnosis R.G. gave him 
following their last meeting.  When R.G. attempted to explain 
her reasoning, the Veteran terminated the session.  

R.G. observed that the Veteran was angry and agitated.  His 
posture was stiff, he fidgeted in his chair, and his speech 
was fast and loud.  His concentration, insight, and judgment 
were poor.  R.G.'s diagnostic impression was the same as in 
April 2007: R/O PTSD v. malingering, R/O cyclothymic disorder 
v. bipolar disorder, anxiety, and R/O personality disorder.  

A VA treatment note from a few weeks later records that the 
Veteran sought treatment for anxiety and panic attacks.  The 
Veteran stated that he was seeing an outside counselor (K.A.) 
and that the only thing he wanted from VA was valium.  The 
Veteran claimed that he had not had a drink since 1995 and 
that he had never used drugs.  However, when confronted with 
his statement to R.G. that he had started using alcohol and 
drugs again, the Veteran admitted that he drank and used 
marijuana "occasionally."  The treating physician explained 
to the Veteran that valium would not be an appropriate 
treatment option for him and attempted to discuss other 
medications, but the Veteran terminated the appointment and 
"stormed out of the room."  

In February 2008, the Veteran was afforded a VA examination.  
He reported two prior hospitalizations for bipolar disorder 
and seven prior DWIs.  He also reported a history of domestic 
violence and an assault on a police officer while under the 
influence of alcohol.  He reported that his last drink was 
late in November of 2007, that he had last used marijuana 
about a month ago, and that he had last used cocaine in the 
1990s.  He denied the misuse of prescription or over the 
counter medications.  He is divorced, but reported that he 
has been dating someone for fifteen months and that he gets 
along great with his children.  

The Veteran described current symptoms of nervousness, 
anxiety, sleeplessness, anger, and weight loss, as well as 
recurrent and intrusive images of distressing events, 
avoidance, diminished interest, detachment, restricted 
affect, sense of foreshortened future, irritability and 
outbursts of anger, difficulty concentrating, and an 
exaggerated startle response.  He stated that he experienced 
these symptoms whenever he was not doing other activities.  

The examiner noted that the Veteran had some attention and 
concentration problems and also had some short term memory 
impairment.  His thought process was described as rambling, 
but he was not delusional.  The Veteran had sufficient 
judgment to understand the outcome of behavior.  The Veteran 
reported obsessive or ritualistic behavior, but did not have 
inappropriate behavior.  He denied panic attacks.  His 
impulse control was described as poor.  The Veteran was 
diagnosed with mild, delayed onset PTSD; alcohol dependence, 
alcohol induced mood disorder, and schizoid personality 
disorder.  

The examiner characterized the Veteran's personality disorder 
as severe and opined that it is independently responsible for 
impairment in psychosocial and occupational functioning.  She 
also opined that the Veteran's alcohol use negatively impacts 
his mood and is independently responsible for impairment in 
psychosocial adjustment and quality of life.  She further 
concluded that the Veteran's PTSD is not severe enough to 
interfere with occupational and social functioning.  

In May 2008, the Veteran submitted a Medical Assessment 
Update from K.A..  The Veteran was described as suffering 
from an increasing inability to tolerate close supervision by 
authority figures and angry outbursts, leading him to avoid 
people and places.  The Veteran reported that he belongs to 
no organized activities and has no social outlets.  He 
described depressions that occur several times weekly, as 
well as frequent panic attacks.  He also reported that his 
concentration and memory are problematic, in that he is 
unable to remember and to complete simple instructions and 
tasks.  K.A. described the Veteran's judgment and insight as 
good under "normal" circumstances, but that under stressful 
circumstances, such as the anniversary of a traumatic event, 
the Veteran suffers from panic attacks, recurrent memories, 
sensitivity to injustice, problems with authority figures, 
anxiety, heightened startle response, distrust to the level 
of paranoia, and anger eruptions which impair his insight and 
judgment to the point that K.A. felt that the Veteran could 
be a danger to himself and others.  He assigned a GAF score 
of 39.  

In his September 2008 substantive appeal, the Veteran claimed 
that he has no friends, cannot work due to outbursts of 
anger, suffers from constant anxiety and insomnia, and has 
poor judgment and motivation.  He further claimed that none 
of his children are presently speaking to him.  He attributed 
all his symptoms to his PTSD.  

Here, the question of whether the Veteran's service connected 
PTSD is appropriately rated is complicated by the fact that a 
number of medical professionals have diagnosed the Veteran 
with a personality disorder and mood disorder instead of, or 
in addition to, PTSD and that the VA examiner attributed the 
majority of the Veteran's social and occupational impairment 
to these non-service connected disorders. 

Further, as noted above, the Veteran is not an accurate 
historian. 

In cases such as this, where there is medical opinion 
evidence both favorable and unfavorable to the Veteran's 
claim, it is within the Board's province to weigh the 
probative value of those opinions, along with all other 
evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Here, the Veteran's counselor, K.A., attributes all of the 
Veteran's symptoms to his PTSD.  However, the February 2008 
VA examiner, Dr. L.H., attributes the majority of the 
Veteran's impairment in psychosocial and occupational 
functioning to a severe personality disorder and alcohol 
abuse.  She concluded that the Veteran's PTSD was "mild" 
and not severe enough to interfere with occupational and 
social functioning, providing evidence against this claim.  
Dr. P.P., the VA psychiatrist who saw the Veteran in May 
2007, did not even give the Veteran a diagnosis of PTSD.  
Rather, she diagnosed him with an impulse control disorder 
with anger management problems, a history of substance abuse, 
and a personality disorder, possibly antisocial personality 
disorder.  R.G., the VA social worker who interviewed the 
Veteran in April and May 2007, suggested that the Veteran's 
PTSD could actually be malingering and also believed that he 
suffered from a personality disorder and a mood disorder.  

The Board finds it significant that the clear majority of the 
mental health professionals who have evaluated the Veteran 
have concluded that he has some type of personality disorder 
in addition to or instead of PTSD.  This consistency of 
opinion between different medical professionals provides 
strong evidence that the Veteran suffers from a personality 
disorder.  Additionally, the Board notes that Dr. L.H. has a 
Ph.D and Dr. P.P. is a psychiatrist, while K.A. is a licensed 
social worker.  Thus, Dr. L.H. and Dr. P.P. have had more 
extensive education and training in the diagnosis and 
treatment of mental illness than K.A. and the Board finds 
that their opinions have greater probative value for this 
reason.  

In particular, the Board gives great weight to Dr. L.H.'s 
opinion which is explained in a very detailed report and 
based on an interview, a review of the Veteran's claim file, 
and psychological testing.  

The Board acknowledges that K.A. appears to have had more 
opportunities to meet with the Veteran than the other mental 
health professionals whose opinions are of record.  However, 
the Board finds that this advantage is outweighed by the 
factors discussed above.  

The Board also acknowledges the Veteran's assertions that all 
his symptoms are related to his PTSD.  However, the etiology 
of the symptoms causing the Veteran social and occupational 
impairment is a medical question on which the Veteran is not 
competent to provide an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Additionally, the Board does not find the Veteran's accounts 
of the severity of his symptoms to be credible.  The record 
contains inconsistent statements by the Veteran, such as his 
denial of drug and alcohol use to one healthcare provider 
after admitting it to another provider earlier that month.  
VA treatment records also suggest that the Veteran's only 
purpose for seeking services from VA was for assistance in 
establishing service connection and to obtain valium, rather 
than seeking treatment for his disability.  The Veteran's 
behavior, as documented in these treatment records, leads the 
Board to conclude that the Veteran would exaggerate or 
fabricate symptoms if he thought doing so would assist him in 
achieving his own ends, including obtaining increased 
compensation for his service connected disability. 

The Board is aware of case law holding that where it is not 
possible to separate the effects of a service-connected 
disability from any non service-connected conditions by 
competent opinion, all symptoms must be attributed to the 
service-connected disability.  Mitteider v. West, 11 Vet. 
App. 181, 182 (1998).  However, in this case there is a 
competent medical opinion separating the effects of a service 
connected disability from a non-service connected disability 
and therefore Mittleider is not applicable to the facts at 
hand.  

The Board has carefully considered all the medical and lay 
evidence of record and finds that the preponderance of the 
evidence supports a finding that the Veteran's PTSD related 
to service is mild in nature and does not cause occupational 
or social impairment with reduced reliability and 
productivity.  Rather, the evidence shows that the Veteran 
suffers from a severe personality disorder, alcohol 
dependency, and a mood disorder which have been determined by 
a medical professional to cause impairment of social and 
occupational functioning independently of the Veteran's PTSD.  
Accordingly, a disability rating in excess of 30 percent for 
the Veteran's service connected PTSD is not warranted for any 
period on appeal.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  Ratings have been assigned based 
on schedular criteria that contemplate the disability and 
symptomatology resulting from the Veteran's acquired 
psychiatric disability.  Therefore, no referral for extra-
schedular consideration is required and no further analysis 
is in order.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by letters sent to the 
Veteran in June 2007 and November 2007, prior to the initial 
RO decision in this claim.  These letters informed the 
Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability rating and effective dates.  

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
PTSD is properly rated, the appeal arises from a grant of 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).  Regardless, Vazquez-Flores 
notice was provided to the Veteran in August 2008 and 
followed by readjudication in September 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as VA and private treatment records.  The Veteran was also 
afforded a VA examination in February 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


